Filed 7/28/22
                       CERTIFIED FOR PUBLICATION


       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                 DIVISION FIVE


 MARK RYCZ,
         Petitioner,
 v.
 THE SUPERIOR COURT OF                A163741
 SAN FRANCISCO COUNTY,
                                      (San Francisco County
         Respondent;
                                      Super. Ct. No.
 JOSEFINA MCGARRY et al.,             CGC-20-584408)
         Real Parties in Interest.


       Stella Grace Yeh (Yeh) attended the University of San Diego.
Following a party where Yeh became highly intoxicated, a friend summoned
an Uber to take Yeh back to her dorm at the University. That ride was
terminated before completion, and the Uber driver, one of the codefendants,
Louvensky Geffrard, exited the Interstate 5 freeway at Gilman Drive and
allegedly ordered Yeh out of the car. Subsequently, Yeh initiated a second
ride request from Uber, and petitioner Mark Rycz (Petitioner) arrived. Yeh
did not enter that car and instead left the area. Half an hour later, an
eyewitness observed Yeh walk onto the freeway, where she was struck by two
different cars. Petitioner alleges Yeh was several miles away from where
Petitioner saw her when she was killed. Each aspect of this tragic event
occurred in San Diego County.



                                       1
      Petitioner is one of several codefendants in a civil action seeking
damages for Yeh’s death, pending in respondent Superior Court of San
Francisco County (Superior Court). The real parties in interest are the
plaintiffs. The Superior Court denied Petitioner’s motion for change of venue
to San Diego County under section 397, subdivision (c) of the Code of Civil
Procedure, based on the convenience of witnesses and the interests of justice.1
Petitioner seeks a writ of mandate directing the Superior Court to set aside
denial of the motion and to grant the motion. (§ 400.) Among other things,
we conclude the Superior Court erred (1) in reasoning the location of the
witnesses was unimportant because they could appear remotely under
section 367.75, enacted in response to the COVID-19 pandemic, and (2) in
finding Petitioner failed to show venue in San Diego would be more
convenient for most witnesses and promote the interests of justice. We grant
writ relief to require the Superior Court to grant Petitioner’s motion.
                               BACKGROUND
The Underlying Lawsuit
      According to the underlying Third Amended Complaint (Complaint),2
on May 12, 2018 around 1:30 a.m., Yeh was struck and killed by two vehicles
on Interstate 805 southbound in San Diego County. Yeh, a 19-year-old
student at the University of San Diego (USD), was highly intoxicated and
walking on the freeway.
      Plaintiffs and real parties in interest (Plaintiffs) are Josefina McGarry,
Yeh’s mother, in her individual capacity; Josefina McGarry in her capacity as



      All undesignated statutory references are to the Code of Civil
      1

Procedure.
      2 Unless otherwise indicated, the description of the underlying incident
is based on the allegations in the Complaint.


                                       2
a successor in interest to Yeh; and McKenna McGarry Limentani, Yeh’s
sister, in her capacity as a successor in interest to Yeh. In April 2021,
Plaintiffs filed the Complaint against Uber Technologies, Inc. (Uber);3
Geffrard, an Uber driver; and Petitioner, also an Uber driver.
      The Complaint alleges that, prior to Yeh’s death, she and some friends
attended a party, where Yeh became highly intoxicated; they then proceeded
to a fast-food establishment. At 12:49 a.m. on May 12, 2018, one of Yeh’s
friends requested a ride home for Yeh through the Uber app on Yeh’s phone.
Defendant Geffrard arrived and picked up Yeh to take her to a dorm at USD.
Geffrard traveled north on the Interstate 5 freeway. Yeh was seated in the
front passenger seat, and she “forcefully vomited all over the dashboard and
interior front windshield” of the car. At around 12:55 a.m., Geffrard allegedly
exited the interstate at Gilman Drive, ordered Yeh out of his car, and
terminated the ride. He left Yeh in that area, which the Complaint describes
as “empty,” devoid of “businesses or homes,” and “lack[ing] sufficient lighting
for pedestrian use.” Geffrard did not call 9-1-1 or otherwise ensure Yeh’s
safety despite his knowledge of her condition.
      According to the police report, Geffrard told the police that Yeh
canceled the ride after she vomited. Geffrard said he offered to take her back
to the pickup location where her friends were, but Yeh declined and asked to
be dropped off.
      Subsequently, Yeh initiated a second ride request, and Petitioner
arrived in the area. Petitioner allegedly did not identify himself as an Uber



      3  Real Parties also named as defendants Rasier LLC and Rasier-CA
LLC. The Complaint alleges the former is a wholly owned subsidiary of Uber
and the parent company of the latter. In this decision, Uber is used to refer
to all three companies.


                                        3
driver and Yeh fled onto a freeway off-ramp instead of getting into his car.
Petitioner, who allegedly could tell Yeh was highly intoxicated, left the area
at 1:03 a.m. and did not contact 9-1-1 for assistance.
      According to the police report, Petitioner told the police he had
difficulty finding Yeh and, when he located her, he called out that he was her
Uber ride but she appeared frightened and did not respond. He saw her cross
a freeway off-ramp and disappear into some bushes on the side of the
freeway. He assumed she was an intoxicated college student taking a
shortcut to a nearby college campus.
      Petitioner alleges Yeh was roughly four or five miles away from where
Petitioner saw her when she was killed half an hour later. According to the
police report, it is unknown how Yeh “traversed the distance between
Gillman Drive at I-5 and I-805 at SR-52.” An eyewitness told the police he
saw Yeh walk onto the freeway and get hit by one car and then another car.
      A toxicology report stated Yeh’s blood-alcohol level was 0.21 percent.
      The Complaint alleges a common carrier negligence claim against Uber
and Geffrard; a negligence claim against Geffrard and Petitioner; a negligent
hiring, training, and supervision claim against Uber; negligent and
intentional misrepresentation claims against Uber relating to assertions
about rider safety; a “Bane Act”4 claim against Uber and Geffrard; a
survivorship claim; a wrongful death claim; a wrongful business practices



      4 “ ‘The essence of a Bane Act claim is that the defendant, by the
specified improper means (i.e., ‘threats, intimidation or coercion’), tried to or
did prevent the plaintiff from doing something he or she had the right to do
under the law or to force the plaintiff to do something that he or she was not
required to do under the law.’ ” (Shoyoye v. Cty. of Los Angeles (2012)
203 Cal.App.4th 947, 955–956.) It was enacted to address hate crimes but is
not limited in its application to such conduct. (Id. at p. 956.)


                                        4
claim against Uber; and a declaratory relief claim. The negligence cause of
action alleges that the location where Geffrard and Petitioner left Yeh was
“inherently dangerous” and that Petitioner witnessed her walk on the
freeway off-ramp and should have recognized the risk of harm.
      In August 2021, Petitioner filed a cross-complaint against Vasthi
Curcio, Richard Middleton Rail III, Alison Marie Campos, and Roe
defendants, for implied indemnity, contribution, and apportionment.5 Curcio
and Rail allegedly drove the cars that struck Yeh. Campos and unknown Roe
defendants allegedly furnished Yeh, a minor, with alcohol and marijuana
prior to her death. The cross-complaint also named an unknown Roe
defendant who “transported [Yeh] from Gilman Drive and the I-5 in San
Diego County by vehicle to the I-805 Southbound, just south of State Route
(SR-52).”
      Also in August 2021, Petitioner filed an answer to the Complaint. His
affirmative defenses include, among others, the comparative fault of Yeh; the
comparative fault of third parties, including those named in the cross-
complaint; and that there were intervening and/or superseding causes of
Yeh’s death.
The Motion to Change Venue
      On August 16, 2021, Petitioner moved to change venue to San Diego
Superior Court for the convenience of witnesses and to promote the ends of
justice (§ 397, subd. (c)). Codefendants Geffrard and Uber joined Petitioner’s
motion.
      Petitioner pointed out that the location of Yeh’s death is 494 miles from
the courthouse in San Francisco and that the only connection between the

      5 The cross-complaint also named Chun Yeh, allegedly “the natural
father and heir and successor-in-interest of [Yeh],” as a nominal defendant.


                                       5
case and San Francisco County is that the Uber corporate headquarters is
located in San Francisco. Petitioner argued the case should be transferred to
San Diego, “which is where the incident occurred, where the two alleged
dangerous conditions are located, and where the vast majority of the relevant
and third-party witnesses are based. Doing so will ensure that the countless
non-party lay and government witnesses will not be burdened by having to
attend a trial hundreds of miles from their homes and places of employment.”
      Petitioner’s argument continued: “the vast majority of the relevant
third-party witnesses — police officers, fire department personnel, AMR
personnel, toxicologists, coroners, etc. — are from the County of San
Diego. . . . [T]he events and circumstances leading to [Yeh’s] death [were]
investigated by the California Highway Patrol in San Diego,
the automobile accident causing her death occurred on a freeway in the
County of San Diego, and [Yeh’s] body was handled by government personnel
in the County of San Diego following her death. [Citation.] Police officers
from the County of San Diego also met with relevant percipient witnesses
who lived [in] and were from the County of San Diego in order to investigate
the cause of [Yeh’s] death, and [Yeh’s] belongings were also taken and tested
by the local police and a local lab in the County of San Diego.”
      Petitioner’s motion was supported by a declaration from his counsel.
The declaration listed 27 “potential government or third-party healthcare
provider witnesses” with work addresses in San Diego. The declaration also
included brief descriptions of the expected subjects of their testimony. The
declaration did not set forth the expected testimony itself, but an extensive
police report detailing the investigation was attached. An investigation
report from the San Diego Medical Examiner was also attached to the
declaration.



                                       6
      Petitioner’s counsel’s declaration also listed nine “non-party witnesses
who are believed to have relevant percipient witness knowledge of the
incident or the events leading up to the incident,” with brief descriptions of
the expected subjects of their testimony. The police report attached to the
declaration set forth the accounts they provided the police. The declaration
listed San Diego County addresses for six of those witnesses, while counsel
averred he “believed” the remaining three lived in Indiana, New Mexico, and
the San Francisco Bay Area. Finally, the declaration listed four “non-party
damages witnesses” identified by Plaintiffs and “believed to be based out of
North Carolina.”
      The averments of Petitioner’s counsel regarding the residences and
workplaces of the various witnesses were supported by information in the
police report attached to counsel’s declaration. The averments were also
supported by plaintiff Josefina McGarry’s verified amended responses to
Petitioner’s form interrogatories, attached to Petitioner’s counsel’s
declaration and a declaration submitted in support of Geffrard’s reply in
support of the motion.
      Plaintiffs opposed Petitioner’s motion. Among other things, Plaintiffs
argued that Petitioner could not rely on the police report as evidence of the
locations of the witnesses, that Plaintiffs intended to call Bay Area Uber
employees as witnesses, and that any witnesses not located in the Bay Area
could testify at trial remotely.6
      Petitioner, Uber, and Geffrard filed replies in support of the venue
transfer motion and the Superior Court heard argument. On October 1,


      6 Plaintiffs also argued Uber wanted to change venue because a prior
ruling on a demurrer in the case raised the possibility Uber could be found to
be a “common carrier.” Plaintiffs’ speculation regarding Uber’s motivation for
joining Petitioner’s motion is irrelevant to our analysis.

                                       7
2021, the Superior Court issued a written order denying the motion. The
Superior Court reasoned as follows: “Defense counsel’s declaration merely
indicates where third-party witnesses reported residing three years ago.
Moreover, [Petitioner’s] motion ignores the sea change in litigation over the
past 18 months. Many depositions and much trial testimony are now given
via audio/video platforms such as Zoom. This is certainly what San Francisco
jurors expect. Thus, it matters little, if at all, where a witness resides at the
time of trial as travel is unnecessary.” The Superior Court’s order also
dismissed the possibility of jurors visiting the San Diego locations involved in
the case, reasoning, “given modern video technology, such visits are rare.
Moreover, the at-issue events occurred in the 1 a.m. time frame, so a jury
visit at that time would be required to try to replicate conditions. Such a
visit would be even more unlikely.”
      Petitioner timely filed a petition for writ of mandate challenging the
Superior Court’s ruling, and, after obtaining briefing from the parties, we
issued an order to show cause. (§ 400; see Crestwood Behavioral Health, Inc.
v. Superior Court (2021) 60 Cal.App.5th 1069, 1074 [granting writ review of
venue ruling where petition presents an “issue of first impression that might
otherwise evade review”].) Plaintiffs filed a return,7 Petitioner filed a reply to
the return, and this court heard oral argument.




      7 Petitioner points out that Plaintiffs filed an unverified return brief
rather than a demurrer or verified answer. (See Cal. Rules of Court,
Rule 8.487(b)(1); Bank of Am., N.A. v. Superior Ct. (2013) 212 Cal.App.4th
1076, 1084–1085.) Because we grant Petitioner the relief he seeks, we need
not address the consequences of Plaintiffs’ failure to file a “true return.”
(Bank of Am., at p. 1084.)

                                        8
                                 DISCUSSION
I.    Legal Background
      Under section 392 et seq., a plaintiff may file an action or proceeding in
various locations, depending on the classification of the action and the
classification of the parties. Where there are multiple parties and causes of
action, venue may be proper in more than one county. Under section 397,
subdivision (a), “[w]hen the court designated in the complaint is not the
proper court,” the court may, upon motion, “change the place of trial.” (See
also Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial (The
Rutter Group 2003) ¶ 3:550, p. 3-130 (Weil & Brown).) Alternately, under
section 397, subdivision (c), the court has discretion to transfer the case to
another county “[w]hen the convenience of witnesses and the ends of justice
would be promoted by the change,” even if the complaint was filed in a
“proper” county. (See also Weil & Brown, at ¶ 3:553, p. 3-130.1.) It is this
second type of motion that is at issue in the present case.
      A moving party under section 397, subdivision (c) must demonstrate
the transfer will promote both the convenience of witnesses and the ends of
justice. (Peiser v. Mettler (1958) 50 Cal.2d 594, 607 (Peiser); Wirta v. Vergona
(1957) 155 Cal.App.2d 29, 32.) Generally, the “convenience of the parties is
not to be considered upon a motion for a change of venue.” (Peiser, at p. 612.)
“Before the convenience of witnesses may be considered as a ground for an
order granting a change of venue it must be shown that their proposed
testimony is admissible, relevant and material to some issue in the case as
shown by the record before the court.” (Id. at p. 607.) The declaration or
declarations supporting the motion should8 “set forth the names of the


      8The Supreme Court’s Peiser decision used the word “must,” although
the cases from which the court derived the list actually used the word

                                        9
witnesses, the nature of the testimony expected from each, and the reasons
why the attendance of each would be inconvenient.” (Ibid.) The purpose is
“so that the court may, from the issues, judge of the materiality of their
testimony and afford opposing counsel an opportunity to stipulate to the
testimony proposed.” (Juneau v. Juneau, supra, 45 Cal.App.2d at p. 17.)
“The convenience of witnesses whose testimony will be merely cumulative is
entitled to little consideration.” (Corfee v. S. California Edison Co. (1962)
202 Cal.App. 2d 473, 477 (Corfee).) The court should also consider reasonable
inferences that may be drawn from the information in the supporting
materials. (Richfield Hotel Mgmt., Inc. v. Superior Ct. (1994) 22 Cal.App.4th
222, 227 (Richfield); J. C. Millett Co. v. Latchford-Marble Glass Co. (1959)
167 Cal.App.2d 218, 227 (J.C. Millett); Harden v. Skinner & Hammond
(1955) 130 Cal.App.2d 750, 755.)
      “Convenience of witnesses is shown by the fact that the residence of all
the witnesses is in the county to which the transfer of the cause is requested.
[Citation.] A conclusion that the ends of justice are promoted can be drawn
from the fact that by moving the trial closer to the residence of the witnesses,
delay and expense in court proceedings are avoided and savings in the
witnesses’ time and expenses are effected.” (Pearson v. Superior Ct., City &
Cty. of San Francisco (1962) 199 Cal.App.2d 69, 77 (Pearson); accord,
Richfield, supra, 22 Cal.App.4th at p. 227.) “A motion for a change of the
place of trial on the ground that the convenience of witnesses and the ends of


“should.” (Juneau v. Juneau (1941) 45 Cal.App.2d 14, 17; San Jose Hosp. v.
Etherton (1927) 84 Cal.App. 516, 518.) The use of the word “must” was dicta,
because the basis for the court’s reversal of the grant of change of venue was
that the witness testimony at issue was not material. (Peiser, supra,
50 Cal.2d at p. 612.) Given the broad language of section 397, subdivision (c),
and the lack of any express statutory directives, we believe “should” is the
more appropriate word.

                                       10
justice would be promoted by the change is committed to the sound discretion
of the trial court and its determination will not be disturbed on appeal unless
it clearly appears, as a matter of law, that there has been an abuse of such
discretion.” (Rios v. Lacey Trucking Co. (1954) 123 Cal.App.2d 865, 868; see
also Thompson v. Superior Ct. (1972) 26 Cal.App.3d 300, 305 (Thompson);
Pearson, at p. 77.) “Where there is a showing that the convenience of
witnesses and the ends of justice will be promoted by the change and there is
absolutely no showing whatever to the contrary, a denial of the motion to
change venue is an abuse of discretion, there being no conflict of evidence to
sustain the decision of the trial court.” (Pearson, at p. 78; accord Richfield, at
p. 227; see also Garrett v. Superior Ct. of Kings Cty. (1967) 248 Cal.App.2d
263, 268.)
      “[T]he code imposes no express time limit within which [a section 397
motion to change venue] must be made. However, it has been stated that
such motion must be made within a reasonable time after the answer is
filed.” (Thompson, supra, 26 Cal.App.3d at p. 306.)
II.   Petitioner Demonstrated Venue in San Diego Would Be More
      Convenient to Most Witnesses
      Petitioner argues, “Plaintiffs’ pleadings, extensive police investigative
reports, GPS tracking reports, and autopsy reports establish that everything
about this case occurred in San Diego and was witnessed and investigated by
San Diegans.” He continues, “There were numerous witnesses to these
events, including Ms. Yeh’s school-mates and first responders, almost all of
whom still reside in the San Diego area. A few other witnesses reside in
other parts of California or out of state. Only one may reside in the San
Francisco Bay area. Dozens of San Diego police officers investigated her
death and the actions of the two Uber drivers leading up to and after their



                                        11
contacts with Ms. Yeh. Several forensic pathologists were involved in her
autopsy.” Plaintiffs do not dispute the centrality of San Diego to the
underlying events, but they argue Petitioner failed to carry his burden in
several respects. Plaintiffs’ contentions are without merit.
      A.    The Availability of Remote Testimony Did Not Justify Denial of
            the Motion to Transfer Venue
      At the outset, we address Plaintiffs’ contention that the Superior Court
appropriately based its denial of the motion to change venue in part on the
proposition that “any witnesses inconvenienced by the location of the trial in
this matter would be permitted to testify remotely via audio/video platforms
such as Zoom.” Because none of the pandemic-related statutory or rule
changes reflect an intent to supersede section 397, subdivision (c), the
Superior Court erred.
            1.    Legal Background
      In 2021, while the COVID-19 pandemic continued to rage, the
Legislature enacted section 367.75, which, subject to limitations, authorizes
parties to appear remotely “in civil cases” and provides that courts “may
conduct conferences, hearings, and proceedings, in whole or in part, through
the use of remote technology.” (§ 367.75, subd. (a); Stats. 2021, ch. 214




                                      12
(S.B. 241), § 5, eff. Jan. 1, 2022.)9 In particular, subsection (d)(1) provides,
“Except as otherwise provided by law and subject to the limitations of
subdivision (b), upon its own motion or the motion of any party, the court
may conduct a trial or evidentiary hearing, in whole or in part, through the
use of remote technology, absent a showing by the opposing party as to why a
remote appearance or testimony should not be allowed.” (§ 367.75,
subd. (d)(1).) In addition to various other restrictions, such as those relating
to the access to and adequacy of technology for conducting remote
proceedings, subsection (b) provides that a “court may require a party or
witness to appear in person at a conference, hearing, or proceeding” if “(3)
The court determines on a hearing-by-hearing basis that an in-person
appearance would materially assist in the determination of the conference,
hearing, or proceeding or in the effective management or resolution of the
particular case.” (§ 367.75, subd. (b).) Importantly, the legislation is
temporary: subsection (l) states, “This section shall remain in effect only until
July 1, 2023, and as of that date is repealed.” (§ 367.75, subd. (l).)




      9 Previously, in April 2020, the Judicial Council adopted an emergency
rule of court authorizing remote proceedings “to protect the health and safety
of the public.” (Cal. Rules of Court, Appendix I, Emergency Rule 3(a)(1).)
The rule sunsetted on June 30, 2022. (Cal. Rules of Court, Appendix I,
Emergency Rule 3(b).) While section 367.75 authorizes remote proceedings in
civil cases, the Legislature recently authorized criminal remote proceedings
in Assembly Bill No. 199 (Reg. Sess. 2021-2022), approved by the Governor
on June 30 and effective immediately. (Stats. 2022, ch. 57 (A.B.199), § 25, eff.
June 30, 2022.) Among other things, the bill added Penal Code section 977.3,
which in subdivision (a) authorizes a witness to “testify in any misdemeanor
or felony criminal proceeding, except for felony trials, through the use of
remote technology with the written or oral consent of the parties on the
record and with the consent of the court.” The section is in effect until
January 1, 2024. (Pen. Code, § 977.3, subd. (e).)

                                        13
      In section 367.75, subdivision (k), the Legislature directed the Judicial
Council to adopt implementing rules, and the Judicial Council adopted, for
civil cases, rule 3.672 of the California Rules of Court10 (“Remote
proceedings”), effective January 1, 2022.11 Rule 3.672(a) states, “The intent
of this rule is to promote greater consistency in the practices and procedures
relating to remote appearances and proceedings in civil cases. To improve
access to the courts and reduce litigation costs, to the extent feasible courts
should permit parties to appear remotely at conferences, hearings, and
proceedings in civil cases consistent with [] section 367.75.” A “proceeding”
includes a trial. (Rule 3.672(c)(5).) Rule 3.672(d) affirms a court’s “discretion
to require in-person appearance” on grounds of access or adequacy of the
technology or “if the court determines on a hearing-by-hearing basis that an
in-person appearance would materially assist in the determination of the
proceeding or in the effective management or resolution of the case.” It also
authorizes a court to order a continuance “[i]f, any time during a remote
proceeding, the court determines that an in-person appearance is necessary.”
Rule 3.672(e)(1) authorizes courts to “by local rule prescribe procedures for
remote proceedings, so long as the procedures are consistent with the


      10   All undesignated rules references are to the California Rules of
Court.
      11  Section 367.75, subdivision (k) states, “Consistent with its
constitutional rulemaking authority, the Judicial Council shall adopt rules to
implement the policies and provisions in this section to promote statewide
consistency, including, but not limited to, the following procedures: [¶] (1) A
deadline by which a party must notify the court and the other parties of their
request to appear remotely. [¶] (2) Procedures and standards for a judicial
officer to determine when a conference, hearing, or proceeding may be
conducted through the use of remote technology. The procedures and
standards shall require that a judicial officer give consideration to the limited
access to technology or transportation that a party or witness might have.”


                                        14
requirements of [] section 367.75.” Such local rules must provide notice and,
“[f]or evidentiary hearing and trials, an opportunity for parties to oppose the
remote proceedings.” (Rule 3.672(e)(1).)
      Rule 3.672(h) pertains to the procedures for a court to provide notice of
its intent to conduct a remote evidentiary hearing or trial and for a party to
provide notice of its intent to appear remotely at an evidentiary hearing or
trial.12 Although rule 3.672(h)(1) refers to notice of intent to conduct “an
evidentiary hearing or trial remotely,” we presume the same notice
requirements would apply where a court’s intent is to conduct a trial
remotely in part by allowing some witnesses to appear remotely.
Rule 3.672(h)(3)(A) provides that “a party may make a showing to the court
as to why a remote appearance or remote testimony should not be allowed, by
serving and filing an Opposition to Remote Proceedings at Evidentiary
Hearing or Trial (form RA-015),” either 5 court days before the proceeding or
at least noon before the day of the proceeding if the party received less than
15 court days’ notice. Finally, rule 3.672(h)(3)(B) provides that, “In
determining whether to conduct an evidentiary hearing or trial in whole or in
part through the use of remote technology over opposition, the court must
consider the factors in section 367.75(b) and (f), and any limited access to




      12Rule 3.672(h)(1)(B) also authorizes local rules “providing that certain
evidentiary hearings or trials are to be held remotely, so long as the court
procedure includes a process for self-represented parties to agree to their
remote appearance and for parties to show why remote appearances or
testimony should not be allowed.” Plaintiffs do not argue there are any such
relevant local rules. In any event, Petitioner would still need to be accorded
an opportunity to oppose remote testimony pursuant to any such rule.

                                       15
technology or transportation asserted by a party. The court may not require
a party to appear through remote technology.”13
            2.    Analysis
      Section 367.75, implemented by rule 3.672, effectively establishes a
presumption in favor of remote proceedings, including remote trial testimony,
until July 2023. But Plaintiffs point to nothing in the record suggesting the
underlying case will go to trial before then, and it is speculative what statute
and rule will govern remote trials after that date.
      More fundamentally, there is no basis to conclude the enactment of
section 367.75 reflects a legislative direction that courts should assume all
testimony will be taken remotely when adjudicating motions to transfer
under section 397, subdivision (c). Yet the Superior Court relied on precisely
that assumption when it asserted that, due to “the sea change in litigation
over the past 18 months” involving remote testimony, “it matters little, if at
all, where a witness resides at the time of trial as travel is unnecessary.”14
And, as Petitioner argues, the court’s reasoning would effectively render
section 397, subdivision (c) meaningless, “since the same reasoning would
permit courts to deny a venue change in almost any case no matter how
many witnesses would be inconvenienced.”
      In enacting section 367.75, the Legislature could have revised or
repealed section 397, subdivision (c) if it intended courts to assume remote
testimony will be utilized at trial, at least during the duration of the
pandemic. But the Legislature left section 397, subdivision (c) undisturbed,


      13Section 367.75, subdivision (f), prohibits a court from requiring a
party to appear remotely.
      14 The Superior Court did not refer to section 367.75 and rule 3.672, but
those, in addition to emergency rule 3(a)(1) (see footnote 9, ante), authorized
the “sea change” the Superior Court observed.

                                       16
and the scheme enacted by the Legislature and Judicial Council contemplates
that the appropriateness of remote testimony will be determined only after
notice and an opportunity for a party to argue for the necessity of in-person
testimony. In particular, rule 3.672 provides for parties to receive notice of
intended remote proceedings and permits a party to object, up to the day
before trial if the party receives limited notice. Both section 367.75 and rule
3.672 contemplate that a court will exercise its discretion to determine
whether an “in-person appearance would materially assist in the … effective
management or resolution of the” case. (§ 367.75, subd. (b); rule 3.672(d)(1).)
Further, rule 3.672(d)(3) authorizes a court to continue a trial and require an
in-person appearance if it determines such an appearance is necessary “at
any time during a remote proceeding.” Plaintiffs do not suggest that the
Superior Court’s blanket determination that in-person testimony is
unnecessary—in resolving Petitioner’s venue motion filed immediately after
Petitioner’s answer—constituted the individualized, informed inquiry
contemplated by section 367.75 and rule 3.672.
      Further, there is no basis to conclude the adoption of section 367.75 and
rule 3.672(d)(3) reflects a legislative determination that remote testimony is
always an adequate substitute for in-person testimony at trial. There have
been many benefits from remote proceedings,15 and section 367.75 reflects a


      15 On August 16, 2021, Chief Justice Cantil-Sakauye’s Ad Hoc
Workgroup on Post-Pandemic Initiatives published a report entitled, “Interim
Report: Remote Access to Courts” (Interim Report).
. There is no final report on the court website.
The Interim Report’s “Executive Summary” states, “The majority of judicial
branch users and stakeholders who presented to the Ad Hoc Workgroup on
Pandemic Initiatives expressed strong support for the expansion of remote
access to court proceedings during the pandemic, and for maintaining
extensive remote access going forward. This input confirmed that remote

                                       17
conclusion that remote testimony can be adequate. Nevertheless, one
operating assumption of our system of justice has long been that the
opportunity to observe witnesses “upon the stand and the manner in which
they gave their testimony . . . in no small degree aid[s] in the determination
of the truth and correctness of testimony.” (Pac. Coast Title Ins. Co. v. Land
Title Ins. Co. (1950) 97 Cal.App.2d 829, 834; see also Interim Report, supra,
at p. 6 (see fn. 15, ante) [“Although support is strong for the use of remote
technology, there is agreement that it can be beneficial and efficient to
conduct more substantive parts of both criminal and civil cases in
person.”].)16 Of course, modern technology enables the judge and jurors to



proceedings allow individuals who face barriers in accessing the courts (such
as having to travel long distances to court or take time off work) to efficiently
resolve their court matters, and that providing access to the courts through
the use of remote technology is an access to justice issue.” (Id. at p. 1.) The
Interim Report’s two “interim recommendations” are that (1) “California
courts should expand and maximize remote access on a permanent basis for
most proceedings and should not default to pre-pandemic levels of in-person
operations;” and (2) “[t]he Judicial Council should encourage and support
courts to substantially expand remote access through all available technology
and should work to promote consistency in remote access throughout the
state to ensure that Californians have equal access to the courts while
providing flexibility to meet local needs.” (Id. at p. 10.) Neither of those
recommendations, nor any other assertion or conclusion in the Interim
Report, reflects a finding that remote trial testimony is always adequate.
      16Though conclusions regarding the net benefits of remote trial
testimony are beyond the scope of this decision, we note that, since the
pandemic’s beginning, academics and policy institutes have discussed the
advantages and possible pitfalls of such testimony. (See, e.g., Turner, Remote
Criminal Justice (2021) 53 Tex. Tech L. Rev. 197; Bannon & Keith, Remote
Court: Principles for Virtual Proceedings During the COVID-19 Pandemic and
Beyond (2021) 115 Nw. U. L. Rev. 1875; Jones, et al., Does Convenience Come
with a Price? The Impact of Remote Testimony on Perceptions of Expert
Credibility (2022) Crim. Justice Behav.; Bannon & Adelstein, The Impact of
Video Proceedings on Fairness and Access to Justice in Court, Brennan

                                       18
observe the face and tone of voice of a witness appearing remotely by video,
which may be sufficient for the factfinder to make the necessary credibility
determinations. However, nothing in the language or legislative history of
section 367.75 reflects a determination that the opportunity to observe a
witness’ overall body language and demeanor is without value. In fact, the
clear language of the statute establishes the exact opposite.
      The clarity of the statutory language eliminates any need to analyze
the legislative history. (Hoechst Celanese Corp. v. Franchise Tax Bd. (2001)
25 Cal.4th 508, 519.) But that history confirms section 367.75 was enacted
only to ensure that, post-pandemic, courts could continue to conduct remote
proceedings when appropriate.17 Thus, the final Senate Analysis of SB 241
explained, “As we continue to face a pandemic and an unprecedented backlog,
remote hearings and trials are essential to allow the wheels of justice to
continue to turn. Without a statute in place, when the State of Emergency is
lifted the emergency rules will also expire, bringing us back to March of 2020,
before the courts were able to pivot to remote hearings and hybrid trials.”
(Sen. Rules Comm., Off. of Sen. Floor Analysis of Sen. Bill 241 (2021-2022
Reg. Sess.) Sep. 9, 2021.) The bill analysis emphasized that “SB 241 only
provides temporary authorization, thereby ensuring that California can
continue to benefit from the use of technology while also promoting …
additional consideration of future improvements to the statute to allow
remote proceedings to be conducted in the most effective and efficient way
possible.” (Ibid.)


Center for Justice (2020)
.)
      17 The legislative history to Senate Bill 241 (SB 241), the bill enacting
section 367.75, does not reflect that the Legislature considered any studies or
any factfinding regarding the efficacy of remote testimony.


                                      19
      Section 367.75 reflects no final, considered judgment regarding remote
testimony, and a trial court could, fully consistent with the statutory scheme,
decide in a particular case that having some or most witnesses testify in
person will enhance the court’s or jury’s role as fact-finder. Moreover, other
considerations beyond credibility determinations could enter into a trial
court’s decision whether to require in-person testimony. For example, in-
person testimony allows witnesses to more easily see physical evidence and
engage with demonstrative exhibits. Or a trial court reasonably could be
concerned about maintaining the attention and engagement of jurors should
an extended trial become a long line of shifting witness faces on a screen.
Additionally, locating a trial in a venue convenient to most witnesses
maintains flexibility. For example, it allows the trial court to make the
determination whether to allow remote testimony on a case-by-case basis,
based on the perceived importance or sensitivity of the testimony informed by
the actual circumstances of trial. It would also allow a trial to proceed
without delay if access to technology or technical difficulties temporarily
rendered remote testimony infeasible. Section 367.75 allows courts to take
advantage of the benefits of remote testimony while preserving the flexibility
to require in-person testimony, as appropriate. The Superior Court’s
reasoning in the present case—a blanket determination at an early stage in
the case that all trial testimony will be done remotely—entirely undermines
the discretion and flexibility built into the statutory scheme.
      The Superior Court erred in finding that the availability of remote
testimony made it unimportant whether most witnesses were located in San
Diego. Remote trial testimony may well be routine, even after the pandemic
recedes. Attorneys and the courts may become so effective at presenting
remote testimony that a consensus forms that remote testimony is adequate



                                       20
in civil cases for all but the most critical witnesses. However, even putting
aside the temporary nature of the scheme, section 367.75 and rule 3.672 do
not reflect any such judgment—instead, the scheme leaves the determination
to a court’s informed, individualized exercise of discretion. Moreover, even if
a consensus were to emerge in favor of remote testimony, that would not
mean the locations of witnesses is irrelevant, given the discretion afforded
the trial judge to require in-person testimony. In sum, construing section
367.75, rule 3.672, and section 397, subdivision (c) in harmony (State Dep’t of
Pub. Health v. Superior Ct. (2015) 60 Cal.4th 940, 955), the availability of
remote testimony is a circumstance that may ease the inconvenience for any
witnesses that live in a location distant from the site of trial, but it is not a
proper basis for denying a motion to transfer a case to the county where most
witnesses are located.
      B.     Petitioner Demonstrated Most Potential Witnesses Are in San
             Diego
      Plaintiffs argue the evidence presented in support of the motion to
change venue failed to meet Petitioner’s burden because the addresses of the
non-party witnesses were taken from the police report. They argue the
addresses therein were inadmissible hearsay.
      Petitioner argues the police report was admissible under the official
records exception to the hearsay rule. (Evid. Code, § 1280.) That exception
provides that “Evidence of a writing made as a record of an act, condition, or
event is not made inadmissible by the hearsay rule when offered … to prove
the act, condition, or event if” the writing was made “within the scope of duty
of a public employee,” “at or near the time of the act, condition, or event,” and
“[t]he sources of information and method and time of preparation were such
as to indicate its trustworthiness.” (Ibid.) However, Petitioner cites no



                                        21
authority that exception encompasses the admission of witness addresses in a
police report as evidence of the residence of those witnesses, or as evidence of
the work locations of police and medical personnel. (See People v. Baeske
(1976) 58 Cal.App.3d 775, 780–781 [“ ‘a public employee’s writing, which is
based upon information obtained from persons who are not public employees,
is generally excluded because the “sources of information” are not “such as to
indicate its trustworthiness” ’ ”]; accord, Alvarez v. Jacmar Pac. Pizza Corp.
(2002) 100 Cal.App.4th 1190, 1206.)18
      In any event, almost the same witness address information was
provided by Plaintiffs in their discovery responses. Petitioner’s motion listed
40 potential witnesses and their addresses “[b]ased on the police report and
the discovery received to date.” Twenty-seven of the witnesses were
“government or third-party healthcare provider witnesses” with San Diego
business addresses. Additionally, there were nine non-party percipient
witnesses, including Yeh’s friends or acquaintances and witnesses who
observed Yeh at the location of her death. Finally, there were four non-party
damages witnesses “believed to be based out of North Carolina.” Amended
responses of plaintiff Josefina McGarry to Petitioner’s first set of form
interrogatories, dated August 12 and 13, 2021, were submitted in support of
Petitioner’s motion. The responses listed San Diego work addresses for 26 of
the 27 law enforcement or medical witnesses. Of the nine non-party
percipient witnesses, Petitioner averred that six resided in San Diego.
Plaintiffs’ discovery responses listed the same San Diego addresses as
Petitioner for two of those six; the responses identified the remaining four by


      18It may be that the assertions about the workplaces of the law
enforcement and medical personnel were based on the personal knowledge of
the preparer or trustworthy sources of information, but the record does not
contain sufficient information to so conclude.

                                        22
name but did not list any addresses for them.19 The discovery responses did
not list San Francisco County addresses for any of the witnesses.
      Plaintiffs’ discovery responses are party admissions. “Admissions
contained in depositions and interrogatories are admissible in evidence to
establish any material fact.” (Leasman v. Beech Aircraft Corp. (1975)
48 Cal.App.3d 376, 380; see also Aguilar v. Atl. Richfield Co. (2001)
25 Cal.4th 826, 843 [listing “answers to interrogatories” as a type of
“evidence” that may be presented in favor or in opposition to a motion for
summary judgment].) In particular, Plaintiffs’ admissions are statements of
a party opponent and not subject to exclusion under the hearsay rule. (Evid.
Code, § 1220; see also People v. Rodriguez (2014) 58 Cal.4th 587, 637.)
      Plaintiffs admit their discovery responses “may be” admissible, but
they argue that they were not required to provide the information because it
was equally available to the defendants, and that they were not required to
make an inquiry of third-party witnesses to obtain the requested addresses.
However, Plaintiffs fail to explain why those propositions undermine the
admissibility of the responses they elected to provide. Plaintiffs further
assert that their discovery responses lacked evidentiary weight because the
addresses were taken from the years-old police report, but the discovery
responses do not state the source of the information or suggest the




      19 Petitioner listed San Diego addresses found in the police report for
those four witnesses. Because Petitioner showed San Diego was a more
convenient venue for the vast majority of witnesses, it is unnecessary to
consider whether the police report was admissible and adequate evidence of
the residences of those four witnesses. Petitioner’s counsel’s declaration
averred that he “believed” three of the non-party percipient witnesses lived
outside San Diego County, in Indiana, New Mexico, and the San Francisco
Bay Area.

                                       23
information is stale or otherwise unreliable.20 If Plaintiffs believed they were
not required or able to answer the questions presented to them in discovery,
they could and should have indicated so in their responses. (§ 2030.220,
subd. (c) [“If the responding party does not have personal knowledge
sufficient to respond fully to an interrogatory, that party shall so state, but
shall make a reasonable and good faith effort to obtain the information by
inquiry to other natural persons or organizations, except where the
information is equally available to the propounding party.”].)
      Plaintiffs provide no reason why or cite any authority that Petitioner
could not rely on Plaintiffs’ unequivocal and admissible discovery responses
to make a prima facie showing of the location of the witnesses. Those
responses were dated August 2021, which is the same month Petitioner filed
the motion to change venue, so the responses were evidence of the current
locations of the witnesses. Although Plaintiffs’ responses did not “constitute
‘incontrovertible judicial admissions’ of a fact that bar[red Plaintiffs] from
introducing other evidence that controverts the fact” (Whitmire v. Ingersoll-
Rand Co. (2010) 184 Cal.App.4th 1078, 1089), Plaintiffs presented no
evidence that any of the witnesses lived elsewhere.
      The only reasonable inference from the evidence is that trying the case
in San Francisco County, roughly 500 miles from the residences and
workplaces of most of the third party witnesses, would present a substantial
inconvenience to those witnesses without being more convenient to virtually




      20 We also observe that Plaintiffs cite to nowhere in the record where
there is a sworn averment as to the source of the information in the discovery
responses. It is improper to undermine verified discovery responses by an
unverified assertion as to the source of the information in the responses.

                                       24
any witness.21 (See Pearson, supra, 199 Cal.App.2d at p. 78 [“it is a most
reasonable and natural inference” that witnesses will be inconvenienced by
the need to travel from San Diego to San Francisco for trial]; see also
Richfield, supra, 22 Cal.App.4th at p. 227 [inferring “significant” “lost
working time and travel expenses” for witnesses living or working 210 miles
from county in which lawsuit was filed]; J. C. Millett, supra, 167 Cal.App.2d
at p. 227 [inferring “it would be inconvenient for [witnesses] to travel over
400 miles from their place of employment and residence to a trial of indefinite
duration”].) We reject the Superior Court’s contrary determination.22

      21 There is evidence that a single witness lives near San Francisco.
Petitioner’s counsel’s declaration states, “[p]er recent testimony, it is believed
that [potential witness Alexandra Cooley] lives in the San Francisco Bay
Area.” The parties do not address whether that averment by Petitioner’s
counsel, unsupported by any evidence, established her residence for the
purpose of the motion. We also observe Plaintiffs argued below (but not on
appeal) that they intend to present testimony from Uber witnesses who
might work or reside in San Francisco County. Assuming it would be
appropriate to consider the convenience to the employees of a party when
called as adverse witnesses (see J. C. Millett, supra, 167 Cal.App.2d at
p. 227), Plaintiffs failed to identify any particular witnesses or their locations,
so there were no Uber witnesses for the Superior Court to consider.
      22 Plaintiffs point out that Petitioner failed to submit declarations from
the witnesses themselves, as was done in some prior cases, such as Richfield,
supra, 22 Cal.App.4th at page 224. (See also Weil & Brown, supra, at ¶
3:577, p. 3-169 [“Get declarations from each witness if possible. Do not rely
on declarations by counsel alone. (Declarations by the moving party’s counsel
as to where the witnesses reside, and their ‘conveniences,’ are usually
hearsay or conclusions.)”].) Although that may be advisable where possible,
witness declarations are not required by section 397, subdivision (c); counsel
declarations have been employed in past published cases (see, e.g., Pearson,
supra, 199 Cal.App.2d at p. 72; J. C. Millett, supra, 167 Cal.App.2d at
pp. 222–223); and the inconvenience to witnesses may be inferred where the
witnesses are located far from the trial venue. In the present case, as
explained herein, Plaintiffs’ discovery responses are admissible evidence of
the locations of most of the witnesses.


                                        25
      C.    Petitioner Demonstrated the Materiality of the Witness Testimony
      Plaintiffs also argue, in effect, that most of the witnesses identified by
Petitioner have no material testimony to present. (Peiser, supra, 50 Cal.2d at
p. 607 [proposed testimony must be “admissible, relevant and material to
some issue in the case as shown by the record before the court”].) They
assert, “there is no dispute as to how Ms. Yeh died. There is no dispute that
she was intoxicated when it happened. There is no dispute where she was
when she was killed. There is no dispute who was driving the two cars that
struck and killed her. There is no dispute as to the injuries she suffered that
caused her death. In fact, nothing is in dispute and at issue in this case, from
the time she arrived at the 805 freeway to her death. Instead, the only thing
at issue here is whether [Geffrard, Petitioner, and Uber] owed Ms. Yeh a duty
and whether they breached that duty by leaving her where they did, when
they did, in the condition she was in when they left her.”
      Plaintiffs have an overly narrow view of the case. They are correct the
particulars about the condition of Yeh’s body and manner of death are not
material to the issues in the case. They are also correct that a number of the
law enforcement and medical personnel witnesses are likely to have
cumulative testimony. However, there are a range of additional factual
issues relevant to liability. The non-party witnesses identified by Petitioner
include persons who interacted with Yeh before her death (including earlier
in the evening and just prior to the collisions), as well as police officers who
investigated the scene of Yeh’s death and interviewed numerous witnesses.
Under the “comparative negligence” or “comparative fault” system, “ ‘liability
for damage will be borne by those whose negligence caused it in direct
proportion to their respective fault.” (B.B. v. Cty. of Los Angeles (2020)
10 Cal.5th 1, 14.) Thus, the circumstances and extent of Yeh’s inebriation



                                        26
are potentially relevant to Petitioner’s comparative fault defense, both as it
relates to Yeh’s responsibility for her death and the responsibility of those
who provided her intoxicants. The circumstances of the collisions that
resulted in Yeh’s death are potentially relevant to Petitioner’s comparative
fault defense both as it relates to the responsibility of Yeh and of the cross-
defendants who were driving the vehicles that hit her. The same
circumstances are relevant to Petitioner’s defense based on causation
principles (see Cole v. Town of Los Gatos (2012) 205 Cal.App.4th 749, 770), as
well as Petitioner’s cross-complaint.23
       Finally, although Plaintiffs suggest the testimony of various witnesses
could be stipulated to, Plaintiffs point to nowhere in the record where they
actually offered to stipulate to specific facts. In order to support rejection of a
motion to transfer venue, a proposed stipulation “ ‘must be to the effect that
the facts sought to be established by the witnesses will be admitted upon the
trial.’ ” (Nelson v. Enos (1941) 47 Cal.App.2d 79, 81; accord, Thompson,
supra, 26 Cal.App.3d at p. 307; see also 3 Witkin, Cal. Procedure (5th ed.
2008) Actions, § 950, pp. 1173–1174.)
      Accordingly, Plaintiffs failed to rebut Petitioner’s showing regarding
the materiality of the testimony of the identified San Diego witnesses.




      23We also note a factual mystery at the center of the case: The question
of how Yeh was transported to the location of her death from the location
where Geffrard dropped her off and Petitioner interacted with her, which
Petitioner alleges (and Plaintiffs do not dispute) was four or five miles away.
Although no witness to that event has been identified, it is probable that any
witnesses identified will be located in San Diego County.

                                          27
III.   Transfer to San Diego Promotes the Interests of Justice
       As the court of appeal pointed out in Pearson, supra, 199 Cal.App.2d
69, where a venue is clearly more convenient to most of the witnesses, that
alone supports an inference that moving the trial promotes the interests of
justice because “delay and expense in court proceedings are avoided and
savings in the witnesses’ time and expenses are effected.” (Id. at p. 77;
accord, Richfield, supra, 22 Cal.App.4th at p. 227; see also J. C. Millett,
supra, 167 Cal.App.2d at p. 228 [“saving in the witnesses’ time and expense
… promote[s] justice”].)
       Additionally, more general interests of justice are promoted by
conducting trial in the venue that has the clearly greater connection to the
underlying events. Among other things, “ ‘[t]here is a local interest in having
localized controversies decided at home’ ” (Seybert v. Imperial County (1956)
139 Cal.App.2d 221, 234 (Seybert)); “ ‘[j]ury duty is a burden that ought not to
be imposed upon the people of a community which has no relation to the
litigation’ ” (ibid.); maintaining the possibility of ordering in-person
testimony in jury trials preserves flexibility for trial courts (see J. C. Millett,
supra, 167 Cal.App.2d at p. 228); “the witnesses would be readily accessible
for immediate recall if further testimony was desirable, thus preventing
needless delays” (ibid.); and, given the number of law enforcement and
medical personnel named as potential witnesses, it will benefit the public to
minimize the amount of time they are required to be away from work.
Generally speaking, conducting trials in the venue most connected to the
underlying events contributes to a more fair and efficient system of justice.
       Finally, the possibility of a site visit supports moving venue to San
Diego. As the Superior Court pointed out at the hearing on the motion below,
site visits are rare and video usually is an adequate substitute. Nevertheless,



                                         28
the present case is one in which a site visit is at least plausible, given that
Plaintiffs’ theory of negligence depends on an assessment of the location
where Geffrard dropped off Yeh and where Petitioner failed to pick her up.
Plaintiffs argue the location was so obviously dangerous that Geffrard and
Petitioner should, at the very least, have called 9-1-1. Furthermore,
Petitioner told the police he was not concerned about Yeh because he thought
she was taking a shortcut through bushes to a nearby college, not walking
onto the freeway. Resolution of those issues may well require a nuanced
understanding of the location and the possibility a site visit might be
appropriate provides additional support for a finding that transfer of the case
would promote justice. (See Seybert, supra, 139 Cal.App.2d at p. 231.)
      Petitioner demonstrated the interests of justice clearly favor venue in
San Diego. Plaintiffs point to no circumstances suggesting “that the ends of
justice would not be promoted by the change. Therefore, no conflict was
presented to the trial court on this issue either.” (Pearson, supra,
199 Cal.App.2d at p. 79.)
IV.   Conclusion
      Although Plaintiffs vigorously challenge the adequacy of Petitioner’s
showing regarding the convenience of the witnesses, their arguments fail.
And Plaintiffs make virtually no effort to justify San Francisco County as the
more convenient and just venue: they cite no evidence of any witness working
or residing in San Francisco County and articulate no reason why the
interests of justice would be promoted by retaining the case in San Francisco
County. The present case is comparable to past cases that have affirmed or
mandated transfers where all of the underlying events and virtually all of the
witnesses were located in another part of the state. (See Richfield, supra,
22 Cal.App.4th at pp. 226–227 [transfer venue to county where witnesses live



                                        29
or work and the relevant events took place]; see also Garrett v. Superior Ct. of
Kings Cty., supra, 248 Cal.App.2d 263, 268–269; Henson v. Superior Court for
Yuba County (1963) 218 Cal.App.2d 327, 329–330; Pearson, supra, 199
Cal.App.2d at pp. 77–81; Seybert, supra, 139 Cal.App.2d at pp. 231–232.)
Although section 367.75 appropriately recognizes that remote proceedings
have been critical to the administration of justice during the pandemic and
likely will have a central place in the state’s system of justice going forward,
we reject the Superior Court’s conclusion that the availability of remote
testimony means section 397 motions based on the convenience of witnesses
are a relic of the past.
      The ultimate “question is whether, upon the showing made by
petitioner as to the convenience of these witnesses and the ends of justice, the
trial court could reasonably conclude that petitioner had not sustained its
burden [citation], and whether such showing was sufficiently contradicted by
the record before it to allow the trial court to exercise its discretion.” (Union
Tr. Life Ins. Co. v. Superior Ct. for Ventura Cty. (1968) 259 Cal.App.2d 23,
28.) The Superior Court abused its discretion in denying Petitioner’s motion
to transfer venue to San Diego County.
                                 DISPOSITION
      Let a peremptory writ of mandate issue directing the Superior Court to
(1) vacate its October 1, 2021 order denying Petitioner’s section 397,
subdivision (c) motion to transfer the underlying case from San Francisco
County to San Diego County and (2) enter a new order granting the motion.
Petitioner shall recover his costs. (Rule 8.493(a).)




                                        30
                                                     SIMONS, J.




We concur.




JACKSON, P. J.




WISEMAN, J.*




(A163741)


      * Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                       31
Rycz v. Superior Court (A163741)


Trial Judge:        Hon. Richard B. Ulmer, Jr.


Trial Court:        San Francisco County Superior Court


Attorneys:
                     Bremer Whyte Brown & O’Meara LLP, John O’Meara and
               Casey B. Nathan; Greines, Martin, Stein & Richland LLP, Marc
               J. Poster for Petitioner.

                     de la Peña & Holiday LLP, Gregory R. de la Peña, Thomas
               J. O’Brien, Kevin N. LaBarbera, and R. Wesley Pratt for Real
               Parties in Interest.




                                       32